DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/2/2021  has been entered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Laura E Moskowitz on May 10, 2021.

The application has been amended as follows: 
1. through 20.  (canceled).
21.  (currently amended):  A gateway device that operates as a Serving Gateway (SGW) and communicates with a mobility management device which is operable to be a Mobility Management Entity (MME) and to manage a communication terminal configured to execute a paging procedure with a power saving feature, the SGW comprising:
at least one memory storing instructions; and
at least one processor configured to execute the instructions to:
when the MME has failed and downlink data is received for the communication terminal when using the power saving feature, buffer, by the SGW, the received downlink data for an extended duration until next occasion after a restart of the MME;
detect the restart of the MME; and
when the restart of the MME is detected, transmit, by the SGW, a Downlink Data Notification message including an identifier of the communication terminal to another 

22.  (original):  The gateway device according to Claim 21, wherein the identifier of the communication terminal is an International Mobile Subscriber Identity (IMSI).

23.  (currently amended):  A method of controlling a gateway device that operates as a Serving Gateway (SGW) and communicates with a mobility management device which is operable to be a Mobility Management Entity (MME) and to manage a communication terminal configured to execute a paging procedure with a power saving feature, the method comprising:
when the MME has failed and downlink data is received for the communication terminal when using the power saving feature, buffering, by the SGW, the received downlink data for an extended duration until next occasion after a restart of the MME; 
detecting the restart of the MME; and
when the restart of the MME is detected, transmitting, by the SGW, a Downlink Data Notification message including an identifier of the communication terminal to another mobility management device, if there is downlink data buffered for the communication terminal.

24.  (original):  The method according to Claim 23, wherein the identifier of the communication terminal is an International Mobile Subscriber Identity (IMSI).



28.  (previously presented):  The gateway device according to Claim 21, wherein the communication terminal is a User Equipment (UE).

29. through 31.  (canceled). 

Allowable Subject Matter

Claims 21-24 and 28 are allowed.
The following is an Examiner's statement of reasons for allowance:
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants' remarks, filed 04/02/2021, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302. 14).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on 7:30 AM - 5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/NIZAR N SIVJI/           Primary Examiner, Art Unit 2647